Citation Nr: 0215822	
Decision Date: 11/06/02    Archive Date: 11/14/02

DOCKET NO.  00-24 357A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for coronary artery 
disease.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The veteran served on active duty from October 1940 to 
October 1946.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a June 1998 rating decision of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDING OF FACT

The veteran's coronary artery disease was not manifested in 
service or until many years thereafter, and is not shown to 
be related to service or to any service-connected disability, 
including post-traumatic stress disorder (PTSD).


CONCLUSION OF LAW

Coronary artery disease was neither incurred in nor 
aggravated by service nor may it be presumed to have been 
incurred therein, or proximately due to or aggravated by a 
service connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA) and its implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well- grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. §§ 5103A, 
5107(a) (West Supp. 2002); 66 Fed. Reg. 45620, 45630-631 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.159(c)-(d)); Quartuccio v. Principi 16 Vet. App. 183 
(2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103 (West Supp. 2002); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The record reflects that the veteran and his representative 
were provided with a copy of the appealed August 1998 rating 
action, and were provided a Statement of the Case for the 
issue of service connection for cardiovascular disease.  This 
document provided notification of the VCAA and the 
information and medical evidence necessary to substantiate 
this claim.  The RO has also made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
The veteran has been afforded a VA examination during the 
course of this claim, and opportunity for a hearing on 
appeal.  The veteran has submitted extensive medical 
literature in an attempt to substantiate his claim, an 
indication that the proper notification has been given.  
Thus, under the circumstances in this case, VA has satisfied 
its duties to notify and assist the veteran, and adjudication 
of this appeal poses no risk of prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  It 
appears that there is no additional evidence that could or 
should be obtained, regardless of which party would 
responsible for submitting the evidence.  As such, more 
specific notice is not indicated.  

The veteran is claiming service connection for coronary 
artery disease.  His main contention is that his heart 
disease was related to the PTSD for which service connection 
has been established.  Service connection on a direct, and 
presumptive basis, must also be addressed.  After review of 
the entire evidence of record, the Board can find no basis 
for a grant of service connection for coronary artery 
disease.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  In addition, certain chronic 
diseases, including cardiovascular disease, may be presumed to 
have been incurred during service if they first become 
manifest to a compensable degree within one year of separation 
from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  If a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303(b).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  

Review of the service medical records shows no evidence of 
coronary artery disease.  Physical examinations conducted 
during service found that the veteran was not qualified for 
aviation flight training, but was qualified for submarine 
duty.  The reason for his disqualification for flight 
training is not noted to be due to coronary artery disease.  
On examination for separation from service, the veteran's 
heart was reported to be normal.  His blood pressure reading 
were 122/74 and 120/80, three minutes after exercise.  The 
earliest documentation of heart disease contained in the 
record dates from a April 1984 consultation report that was 
for evaluation of cardiac status in anticipation of an 
upcoming prostate surgery.  It was noted at that time, that 
the veteran had a longstanding history of cardiac arrhythmias 
and was on medication for treatment of hypertension.  A 
stress test reportedly was negative for ischemia, but 
positive for a burst of atrial arrhythmia.  An EKG study 
revealed sinus brady arrhythmia.  The pertinent impression 
was paroxysmal atrial arrhythmias.  Suspected coronary artery 
disease was first demonstrated of record in a private 
hospital report dated in January 1988.

An examination was conducted by VA in March 2002.  At that 
time, the examiner dated the onset of the veteran's coronary 
artery disease to 1943 on the basis of history as provided by 
the veteran.  As noted, this history is uncorroborated and 
not supported by the contemporaneous medical evidence.  The 
mere recitation of this history does not constitute competent 
medical evidence of a connection with service.  See Reonal v. 
Brown, 5 Vet. App. 458 (1993); LeShore v. Brown, 8 Vet. App. 
406 (1995).  Under these circumstances, as coronary artery 
disease is not manifested either during service or within one 
year thereafter, service connection is denied on a direct or 
presumptive basis.  

As noted, the veteran's primary contention is that his heart 
disease is the result of his service-connected PTSD.  In 
support of this assertion numerous articles that indicate 
that it is possible for such a relationship to exist, as well 
as a copy of a decision of this Board granting such secondary 
service connection, have been submitted.  The Board has 
reviewed this literature; however, it finds the opinion of 
the examiner who examined the veteran, and the veteran's 
claims folder, in March 2002 to be more persuasive.  That 
opinion states that it is unlikely that the coronary artery 
disease is related to the veteran's PTSD due to the fact that 
the coronary artery disease had its onset many years before 
the PTSD that was not diagnosed until 1999.  The opinion of 
the VA examiner is found to be more credible than the medical 
literature submitted by the veteran because the examiner's 
opinion is specific to this case and not based on 
generalities.  The copy of the Board decision that has been 
submitted in support of the veteran's claim is not applicable 
because such decisions are not precedent setting and not 
binding.  38 C.F.R. § 19.5.  

Under these circumstances, service connection for coronary 
artery disease is denied.  



ORDER

Entitlement to service connection for coronary artery disease 
is denied.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

